       Case 2:19-cv-01543-DMC Document 17 Filed 04/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SERENA MEDINA,                                   No. 2:19-CV-1543-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20                 On March 6, 2020, the Court directed plaintiff to show cause in writing why this

21   action should not be dismissed for lack of prosecution. See ECF No. 13. A review of the docket

22   reflects that plaintiff filed her dispositive motion on April 5, 2020. See ECF No. 16. Good cause

23   appearing therefor, the order to show cause is hereby discharged.

24                 IT IS SO ORDERED.

25

26   Dated: April 23, 2020
                                                          ____________________________________
27                                                        DENNIS M. COTA
28                                                        UNITED STATES MAGISTRATE JUDGE
                                                      1
